Exhibit 10.2

      Steven Urbach
President  
Chardan Capital Markets, LLC
17 State Street
Suite 1600
New York, NY 10004
Tel: 646 465 9003
Fax: 646 465 9091

July 23, 2015

STRICTLY CONFIDENTIAL

IDI, Inc.
2650 North Military Trail, Suite 300
Boca Raton, FL 33431

Attn: Mr. Michael Brauser, Executive Chairman

Dear Michael:

This letter (the “Agreement”) constitutes the agreement between IDI, Inc. (the
“Company”) and Chardan Capital Markets, LLC (“Chardan”) that Chardan shall serve
as the exclusive placement agent (the “Services”) for the Company, on a
reasonable best efforts basis, in connection with the proposed offer and
placement (the “Offering”) by the Company of securities of the Company (the
“Securities”). The terms of the Offering and the Securities shall be mutually
agreed upon by the Company and the investors and nothing herein implies that
Chardan would have the power or authority to bind the Company or an obligation
for the Company to issue any Securities or complete the Offering. The Company
expressly acknowledges and agrees that the execution of this Agreement does not
constitute a commitment by Chardan to purchase the Securities and does not
ensure the successful placement of the Securities or any portion thereof or the
success of Chardan with respect to securing any other financing on behalf of the
Company.

A. Fees and Expenses. In connection with the Services described above, the
Company shall pay to Chardan the following compensation:

1. Placement Agent’s Fee. The Company shall pay to Chardan a cash placement fee
(the “Placement Agent’s Fee”) equal to 6.0% of the aggregate purchase price paid
by each purchaser (the “Purchaser” or “Purchasers”) of Securities that are
placed in the Offering. The Placement Agent’s Closing Fee shall be paid at the
closing of the Offering (the “Closing”) from the gross proceeds of the
Securities sold to the Purchasers.

2. Expenses. In addition to any fees payable to Chardan hereunder, but only if
an Offering is consummated, the Company hereby agrees to reimburse Chardan up to
$25,000 for all reasonable travel and other out-of-pocket expenses incurred in
connection with Chardan’s engagement, including the reasonable fees and expenses
of Chardan’s counsel.

B. Term and Termination of Engagement. The term (the “Term”) of Chardan’s
engagement will begin on the date hereof and end August 31, 2015.
Notwithstanding anything to the contrary contained herein, the provisions
concerning indemnification, contribution and the Company’s obligations to pay
fees and reimburse expenses contained herein will survive any expiration or
termination of this Agreement.

C. Use of Information. The Company will furnish Chardan such written information
as Chardan reasonably requests in connection with the performance of its
services hereunder. The Company understands, acknowledges and agrees that, in
performing its services hereunder, Chardan will use and rely entirely upon such
information as well as publicly available information regarding the Company and
other potential parties to an Offering and that Chardan does not assume
responsibility for independent verification of the accuracy or completeness of
any information, whether publicly available or otherwise furnished to it,
concerning the Company or otherwise relevant to an Offering, including, without
limitation, any financial information, forecasts or projections considered by
Chardan in connection with the provision of its services.

D. Publicity. In the event of the consummation or public announcement of any
Offering, Chardan shall have the right to disclose its participation in such
Offering, including, without limitation, the placement at its cost of
“tombstone” advertisements in financial and other newspapers and journals.

E. Securities Matters. The Company shall be responsible for any and all
compliance with the securities laws applicable to it, including Regulation D and
the Securities Act of 1933, as amended (the “Securities Act”), and Rule 506
promulgated thereunder, and unless otherwise agreed in writing, all state
securities (“blue sky”) laws. Chardan agrees to cooperate with counsel to the
Company in that regard.

F. Indemnity.

1. In connection with the Company’s engagement of Chardan as placement agent,
the Company hereby agrees to indemnify and hold harmless Chardan and its
affiliates, and the respective controlling persons, directors, officers,
members, shareholders, agents and employees of any of the foregoing
(collectively the “Indemnified Persons”), from and against any and all claims,
actions, suits, proceedings (including those of shareholders), damages,
liabilities and expenses incurred by any of them (including the reasonable fees
and expenses of counsel), as incurred, (collectively a “Claim”), that are
(A) related to or arise out of (i) any actions taken or omitted to be taken
(including any untrue statements made or any statements omitted to be made) by
the Company, or (ii) any actions taken or omitted to be taken by any Indemnified
Person in connection with the Company’s engagement of Chardan, or (B) otherwise
relate to or arise out of Chardan’s activities on the Company’s behalf under
Chardan’s engagement, and the Company shall reimburse any Indemnified Person for
all expenses (including the reasonable fees and expenses of counsel) as incurred
by such Indemnified Person in connection with investigating, preparing or
defending any such claim, action, suit or proceeding, whether or not in
connection with pending or threatened litigation in which any Indemnified Person
is a party. The Company will not, however, be responsible for any Claim that is
finally judicially determined to have resulted from the gross negligence or
willful misconduct of any person seeking indemnification for such Claim. The
Company further agrees that no Indemnified Person shall have any liability to
the Company for or in connection with the Company’s engagement of Chardan except
for any Claim incurred by the Company as a result of such Indemnified Person’s
gross negligence or willful misconduct.

2. The Company further agrees that it will not, without the prior written
consent of Chardan, settle, compromise or consent to the entry of any judgment
in any pending or threatened Claim in respect of which indemnification may be
sought hereunder (whether or not any Indemnified Person is an actual or
potential party to such Claim), unless such settlement, compromise or consent
includes an unconditional, irrevocable release of each Indemnified Person from
any and all liability arising out of such Claim.

3. Promptly upon receipt by an Indemnified Person of notice of any complaint or
the assertion or institution of any Claim with respect to which indemnification
is being sought hereunder, such Indemnified Person shall notify the Company in
writing of such complaint or of such assertion or institution but failure to so
notify the Company shall not relieve the Company from any obligation it may have
hereunder, except and only to the extent such failure results in the forfeiture
by the Company of substantial rights and defenses. If the Company so elects or
is requested by such Indemnified Person, the Company will assume the defense of
such Claim, including the employment of counsel reasonably satisfactory to such
Indemnified Person and the payment of the fees and expenses of such counsel. In
the event, however, that legal counsel to such Indemnified Person reasonably
determines that having common counsel would present such counsel with a conflict
of interest or if the defendant in, or target of, any such Claim, includes an
Indemnified Person and the Company, and legal counsel to such Indemnified Person
reasonably concludes that there may be legal defenses available to it or other
Indemnified Persons different from or in addition to those available to the
Company, then such Indemnified Person may employ its own separate counsel to
represent or defend him, her or it in any such Claim and the Company shall pay
the reasonable fees and expenses of such counsel. Notwithstanding anything
herein to the contrary, if the Company fails timely or diligently to defend,
contest, or otherwise protect against any Claim, the relevant Indemnified Party
shall have the right, but not the obligation, to defend, contest, compromise,
settle, assert crossclaims, or counterclaims or otherwise protect against the
same, and shall be fully indemnified by the Company therefor, including without
limitation, for the reasonable fees and expenses of its counsel and all amounts
paid as a result of such Claim or the compromise or settlement thereof. In
addition, with respect to any Claim in which the Company assumes the defense,
the Indemnified Person shall have the right to participate in such Claim and to
retain his, her or its own counsel therefor at his, her or its own expense.

4. The Company agrees that if any indemnity sought by an Indemnified Person
hereunder is held by a court to be unavailable for any reason then (whether or
not Chardan is the Indemnified Person), the Company and Chardan shall contribute
to the Claim for which such indemnity is held unavailable in such proportion as
is appropriate to reflect the relative benefits to the Company, on the one hand,
and Chardan on the other, in connection with Chardan’s engagement referred to
above, subject to the limitation that in no event shall the amount of Chardan’s
contribution to such Claim exceed the amount of fees actually received by
Chardan from the Company pursuant to Chardan’s engagement. The Company hereby
agrees that the relative benefits to the Company, on the one hand, and Chardan
on the other, with respect to Chardan’s engagement shall be deemed to be in the
same proportion as (a) the total value paid or proposed to be paid or received
by the Company or its stockholders as the case may be, pursuant to the Offering
(whether or not consummated) for which Chardan is engaged to render services
bears to (b) the fee paid or proposed to be paid to Chardan in connection with
such engagement.

5. The Company’s indemnity, reimbursement and contribution obligations under
this Agreement (a) shall be in addition to, and shall in no way limit or
otherwise adversely affect any rights that any Indemnified Party may have at law
or at equity and (b) shall be effective whether or not the Company is at fault
in any way.

G. Limitation of Engagement to the Company. The Company acknowledges that
Chardan has been retained only by the Company, that Chardan is providing
services hereunder as an independent contractor (and not in any fiduciary or
agency capacity) and that the Company’s engagement of Chardan is not deemed to
be on behalf of, and is not intended to confer rights upon, any shareholder,
owner or partner of the Company or any other person not a party hereto as
against Chardan or any of its affiliates, or any of its or their respective
officers, directors, controlling persons (within the meaning of Section 15 of
the Securities Act or Section 20 of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)), employees or agents. Unless otherwise expressly
agreed in writing by Chardan, no one other than the Company is authorized to
rely upon this Agreement or any other statements or conduct of Chardan, and no
one other than the Company is intended to be a beneficiary of this Agreement.
The Company acknowledges that any recommendation or advice, written or oral,
given by Chardan to the Company in connection with Chardan’s engagement is
intended solely for the benefit and use of the Company’s management and
directors in considering a possible Offering, and any such recommendation or
advice is not on behalf of, and shall not confer any rights or remedies upon,
any other person or be used or relied upon for any other purpose. Chardan shall
not have the authority to make any commitment binding on the Company. The
Company, in its sole discretion, shall have the right to reject any investor
introduced to it by Chardan. The Company agrees that it will perform and comply
with the covenants and other obligations set forth in the purchase agreement and
related transaction documents between the Company and the investors in the
Offering, and that Chardan will be entitled to rely on the representations,
warranties, agreements and covenants of the Company contained in such purchase
agreement and related transaction documents as if such representations,
warranties, agreements and covenants were made directly to Chardan by the
Company.

H. Limitation of Chardan’s Liability to the Company. Chardan and the Company
further agree that neither Chardan nor any of its affiliates or any of its or
their respective officers, directors, controlling persons (within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act), employees
or agents shall have any liability to the Company, its security holders or
creditors, or any person asserting claims on behalf of or in the right of the
Company (whether direct or indirect, in contract, tort, for an act of negligence
or otherwise) for any losses, fees, damages, liabilities, costs, expenses or
equitable relief arising out of or relating to this Agreement or the Services
rendered hereunder, except for losses, fees, damages, liabilities, costs or
expenses that arise out of or are based on any action of or failure to act by
Chardan and that are finally judicially determined to have resulted solely from
the gross negligence or willful misconduct of Chardan.

I. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York applicable to agreements made
and to be fully performed therein. Any disputes that arise under this Agreement,
even after the termination of this Agreement, will be heard only in the state or
federal courts located in the City of New York, State of New York. The parties
hereto expressly agree to submit themselves to the jurisdiction of the foregoing
courts in the City of New York, State of New York. The parties hereto expressly
waive any rights they may have to contest the jurisdiction, venue or authority
of any court sitting in the City and State of New York. In the event of the
bringing of any action, or suit by a party hereto against the other party
hereto, arising out of or relating to this Agreement, the party in whose favor
the final judgment or award shall be entered shall be entitled to have and
recover from the other party the costs and expenses incurred in connection
therewith, including its reasonable attorneys’ fees. Any rights to trial by jury
with respect to any such action, proceeding or suit are hereby waived by Chardan
and the Company.

J. Notices. All notices hereunder will be in writing and sent by certified mail,
hand delivery, overnight delivery or fax, if sent to Chardan, to the address set
forth on the first page hereof, fax number 646-465-9091, Attention: Jonathan
Schechter, and if sent to the Company, to the address on the first page hereof,
fax number—, Attention: Executive Chairman. Notices sent by certified mail shall
be deemed received five days thereafter, notices sent by hand delivery or
overnight delivery shall be deemed received on the date of the relevant written
record of receipt, and notices delivered by fax shall be deemed received as of
the date and time printed thereon by the fax machine.

K. Miscellaneous. The Company represents that it is free to enter into this
Agreement and the transactions contemplated hereby, that it will act in good
faith, and that it will not hinder Chardan’s efforts hereunder. This Agreement
shall not be modified or amended except in writing signed by Chardan and the
Company. This Agreement shall be binding upon and inure to the benefit of
Chardan and the Company and their respective assigns, successors, and legal
representatives. This Agreement constitutes the entire agreement of Chardan and
the Company, and supersedes any prior agreements, with respect to the subject
matter hereof. If any provision of this Agreement is determined to be invalid or
unenforceable in any respect, such determination will not affect such provision
in any other respect, and the remainder of the Agreement shall remain in full
force and effect. This Agreement may be executed in counterparts (including
facsimile or .pdf counterparts), each of which shall be deemed an original but
all of which together shall constitute one and the same instrument.

1

In acknowledgment that the foregoing correctly sets forth the understanding
reached by Chardan and the Company, please sign in the space provided below,
whereupon this letter shall constitute a binding Agreement as of the date
indicated above.

Very truly yours,

CHARDAN CAPITAL MARKETS, LLC

By       /s/ Steven Urbach      
Name: Steven Urbach
Title: President


Accepted and Agreed:

IDI, INC.

By       /s/ Michael Brauser      
Name: Michael Brauser
Title: Executive Chairman


2